Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 23, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  144186                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  ALEX A. LEMERAND,                                                                                                   Justices
            Plaintiff-Appellant,
  v                                                                 SC: 144186
                                                                    COA: 298637
                                                                    Court of Claims
                                                                    LC No. 09-000067-MZ
  UNIVERSITY OF MICHIGAN REGENTS,
           Defendant-Appellee.

  ________________________________________


         On order of the Court, the application for leave to appeal the October 20, 2011
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of McCahan v Brennan (Docket No. 142765), is pending on appeal before this Court
  and that the decision in that case may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decision in that case.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 23, 2012                      _________________________________________
           d0416                                                               Clerk